Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 06/29/2020.
Claims 1 – 20 are currently pending and have been examined in this application.

Claim Objection
Claims 8 and 18 are objected to for the following informality. Claim 8 recites,” …wherein the computes the environmental embedding using a recurrent neural network…” at lines 3-4. Claim 18 is objected to under the same rationale. Appropriate correction is required.

Abstract

The abstract of the disclosure is objected to because the abstract contains 165 word length.  Correction is required.  See MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: 
receiving a particular dataset relating to one or more agricultural fields, wherein the particular dataset comprises one or more past yield maps for a particular agricultural field; 
using the master neural network, computing one or more predicted yield values for the agricultural field by at least computing the past yield effect embedding from the one or more past yield maps and computing the one or more predicted yield values from at least the past yield effect embedding and the one or more other values.

The limitation under its broadest reasonable interpretation covers Mathematical Concepts related to mathematical calculations, but for recitation of generic computer components (e.g. a processor and memory).  For example,  an act of calculating using mathematical methods to determine a variable or value such as predicted yield values using neural networks falls under mathematical calculations. 
Independent Claim 1 substantially recite the subject matter of Claim 1 and also includes the abstract idea identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to computing crop identification embedding, Claim 3 is directed to genome sequences, Claims 4 and 5 are directed to recurrent neural network), Claim 6 is directed predicted yield values, Claims 7 and 8 are directed to environmental embedding, Claim 9 is directed to in-season image embedding and claim 10 is directed to management practice embedding. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of one or more processors coupled to a memory. Claim 11 recites the additional elements of a server computing system. These are generic computer elements recited at high level of generality as performing generic computer functions.
For instance, the step of storing a master neural network is generic functionality. The step of receiving data is data gathering activity and considered extra-solution activity. The step of computing a predicted yield using neural networks is data analysis using mathematical operations. Note, the use of neural networks is performing complex math. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a memory coupled to a processor and a server computing system performing storing, receiving and computing. As stated above, the additional elements of a computing device, a computer readable storage medium and servers are considered generic computer components (see Spec ¶0075, general purpose computer) performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are ineligible.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Itzhaky et al. (US 217/0161560) discloses generating a harvest yield prediction for the at least one crop based on the extracted features and a prediction model, wherein the prediction model is based on a training set of data and may use CNN.
Singh et al. (US 2005/0234691) discloses predicting crop yield using piecewise linear regression and various weather and agricultural parameters.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683